DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on May 20th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on May 20th, 2022 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 7-5, with respect to the rejections of claims 1-2, 4, 7-8, 10-11, 13-17 and 21-22 under 35 U.S.C 103 (a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 10-11, 13, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No.: US 2019/0157096 A1), hereinafter as Zhou, and further in view of YATSUDA et al. (Pub. No.: US 2010/0190350 A1), hereafter as Yatsuda.
Regarding claim 1, Zhou discloses a method of forming a semiconductor device in Figs. 1 and 5-6B, the method comprising: forming a fin (forming fin 608) protruding above a substrate (a semiconductor substrate) (see Fig. 6A and [0073]); forming a gate layer (forming gate layer 604) over the fin (see Fig. 6A and [0073]); and patterning the gate layer in a plasma etching tool using a plasma etching process (plasma etching gate layer 604 using plasma chamber 132 of processing apparatus 100) to form a gate (gate structure 610) over the fin (see Figs. 1, 5, 6B, 6D and [0023], [0074-0075], [0078], [0084-0090]), wherein patterning the gate layer comprises: turning on and off a top radio frequency (RF) source of the plasma etching tool (turn on and off RF power supply 121 for supplying the RF power to the coil 134 to produce the amount of plasma during plasma etching in chamber 132) (see Fig. 1 and [0026-0027]); and turning on and off a bottom RF source of the plasma etching tool (turn on and off RF power supply 120 for biasing/charging the substrate support 116 during plasma etching in chamber 132) (see Fig. 1 and [0025]). 
Zhou fails to disclose the method comprising turning on and off the top radio frequency (RF) source of the plasma etching tool alternately during the plasma etching process; and turning on and off the bottom RF source of the plasma etching tool alternately during the plasma etching process, wherein there is a timing offset between first time instants when the top RF source is turned from off to on and respective second time instants when the bottom RF source is turned from off to on. 
Yatsuda disclose a method of forming a semiconductor device comprising a method using plasma etching in plasma etching tool (plasma processing apparatus in Fig. 13) comprising turning on and off a top radio frequency (RF) source (first RF power supply 48’ having the same function as first RF power supply 48) of the plasma etching tool alternately during the plasma etching process (see Figs. 1, 13 and [0078-0080]); and turning on and off the bottom RF source (second RF power supply 90) of the plasma etching tool alternately during the plasma etching process (see Figs. 1, 13 and [0081]), wherein there is a timing offset between first time instants when the top RF source is turned from off to on and respective second time instants when the bottom RF source is turned from off to on (outputs of first RF power supply 48’/48 and the second power supply 90 are shifted at different timing) (see Fig. 9B and [0072]).  
The method of plasma etching of Yatsuda comprising turning on and off the top radio frequency source of the plasma etching tool alternatively during the plasma etching process, and turning on and off the bottom RF source of the plasma etching tool alternately during the plasma etching process, and wherein there is a timing offset between first time instants when the top RF source is turned from off to on and respective second time instants when the bottom RF source is turned from off to on, being applied to the plasma etching of gate layer, being incorporated into to the method of plasma etching the gate layer 604 of Zhou. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of controlling the top RF source and bottom RF source in plasma etching of Shiina into the method of plasma etching of Zhou because having the modified method of plasma etching would provide an improvement for controllability of plasma and forming the plasma in high density in desired state and generating high density plasma under low pressure conditions and ultimately proving good etching shape and preventing reduction in etching rate due to aspect ratio increased as etching proceeds. 
Regarding claim 2, the combination of Zhou and Yatsuda discloses the method of claim 1, wherein the top RF source (RF power supply 121) is configured to ignite a gas source in the plasma etching tool into a plasma when turned on (see Zhou, Fig. 1 and [0026-0027]), and wherein the bottom RF source (RF power supply 120) is configured to provide a bias voltage for etching of the gate layer when turned on (etching gate layer 604) (see Zhou, Figs. 1, 6B, 6D and [0025], [0078], [0084-0090]).
Regarding claim 4, the combination of Zhou and Yatsuda discloses the method of claim 1, further comprising controlling an amount of fin loss caused by the plasma etching process by adjusting a first duty cycle of the top RF source or by adjusting a second duty cycle of the bottom RF source (adjusting the time of the cycle of the plasma power pulse or the bias power pulse would affect the on and off time of the plasma etching and eventually can control the over-etch or under-etch to gate layer 604 of Zhou, and therefore can control the amount of fin loss).
Regarding claim 7, the combination of Zhou and Yatsuda discloses the method of claim 1, further comprising wherein the top RF source is turned on and off at a first frequency, and the bottom RF source is turned on and off at a second frequency that is a same as the first frequency (both have the same period) (see Yatsuda, Figs. 9B and 9C). 
Regarding claim 8, the combination of Zhou and Yatsuda discloses the method of claim 7, wherein during the plasma etching process, a first duty cycle of the top RF source is a same as a second duty cycle of the bottom RF source (both RF power supply 48’/48 and 90 have the same cycle) (see Yatsuda, Fig. 9B and [0072]).
 Regarding claim 10, the combination of Zhou and Yatsuda discloses the method of claim 8, wherein the timing offset is smaller than an ON-time of the top RF source in a period of the plasma etching process, wherein the period of the plasma etching process is an inverse of the first frequency (see Yatsuda, Fig. 9B and [0070-0071]).
Regarding claim 11, the combination of Zhou and Yatsuda discloses the method of claim 7, wherein during the plasma etching process, a first duty cycle of the top RF source is different from a second duty cycle of the bottom RF source (see Yatsuda, Fig. 9B and [0072]).
Regarding claim 13, Zhou discloses a method of forming a semiconductor device in Figs. 1 and 5-6B, a method of forming a semiconductor device, the method comprising: forming a gate layer (forming gate layer 604) over a fin (forming fin 608) protruding above a substrate (a semiconductor substrate) (see Fig. 6A and [0073]); forming a patterned mask (forming gate mask 602) over the gate layer; and etching the gate layer through the patterned mask to form a gate (forming gate layer 604) by performing a plasma etching process in a plasma etching tool  (plasma etching gate layer 604 through gate mask 602 using plasma chamber 132 of processing apparatus 100) (see Figs. 1, 5, 6B, 6D and [0023], [0073-0075], [0078], [0084-0090]), wherein the plasma etching tool has a top radio frequency (RF) power source configured to generate a plasma (RF power supply 121 for supplying the RF power to the coil 134 to produce the amount of plasma during plasma etching in chamber 132) and has a bottom RF power source configured to provide a bias voltage for etching (RF power supply 120 for biasing/charging the substrate support 116 during plasma etching in chamber 132) (see Fig. 1 and [0025-0027]).  
Zhou fails to disclose wherein etching the gate layer comprises: switching on and off the top RF power source at a first frequency, wherein the top RF power source has a first duty cycle during the plasma etching process; and switching on and off the bottom RF power source at the first frequency, wherein the bottom RF power source has a second duty cycle during the plasma etching process, wherein during the plasma etching process, the top RF source is switched from off to on at first time instants, and the bottom RF power source is switched from off to on at second time instants different from the first time instants.
Yatsuda disclose a method of forming a semiconductor device comprising a method using plasma etching in plasma etching tool (plasma processing apparatus in Fig. 13) comprising switching on and off the top RF power source (switching on and off first RF power supply 48’ which having the same function as first RF power supply 48) at a first frequency (see Figs. 1, 13 and [0058-059], [0078-0080]), wherein the top RF power source has a first duty cycle during the plasma etching process (see Figs. 9A-9C); and switching on and off the bottom RF power source  (switching on and off second RF power supply 90) at the first frequency, wherein the bottom RF power source has a second duty cycle during the plasma etching process (see Figs. 1, 13 and [0058-0059], [0081]), wherein during the plasma etching process, the top RF source is switched from off to on at first time instants (at the time when first RF power supply 48’ turn on), and the bottom RF power source is switched from off to on at second time instants (at the time when second RF power supply 90 turn on) different from the first time instants (see Fig. 9B and [0072]).
The method of plasma etching of Yatsuda comprising switching on and off the top RF power source at a first frequency, wherein the top RF power source has a first duty cycle during the plasma etching process; and switching on and off the bottom RF power source at the first frequency, wherein the bottom RF power source has a second duty cycle during the plasma etching process, wherein during the plasma etching process, the top RF source is switched from off to on at first time instants, and the bottom RF power source is switched from off to on at second time instants different from the first time instants being incorporated into to the method of plasma etching the gate layer 604 of Zhou. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of controlling the top RF source and bottom RF source in plasma etching of Shiina into the method of plasma etching of Zhou because having the modified method of plasma etching would provide an improvement for controllability of plasma and forming the plasma in high density in desired state and generating high density plasma under low pressure conditions and ultimately proving good etching shape and preventing reduction in etching rate due to aspect ratio increased as etching proceeds. 
Regarding claim 15, the combination of Zhou and Yatsuda discloses the method of claim 13, a first duty cycle of the top RF source is a same as a second duty cycle of the bottom RF source (see Yatsuda, Figs. 9B and 9C). 
Regarding claim 16, the combination of Zhou and Yatsuda discloses the method of claim 13, a first duty cycle of the top RF source is different from a second duty cycle of the bottom RF source (second RF power supply 90 has smaller duty cycle than first RF power supply 48/48’) (see Yatsuda, Fig. 9A). 
Regarding claim 17, the combination of Zhou and Yatsuda discloses the method of claim 13, wherein during the plasma etching process, a first time instant of the first time instants when the top RF power source is turned from off to on precedes a nearest second time instant of the second time instants when the bottom RF power source is turned from off to on (see Yatsuda and Fig. 9B).
Regarding claim 21, Zhou discloses a method of forming a semiconductor device in Figs. 1 and 5-6B, the method comprising: forming a gate layer (forming gate layer 604) over a fin (forming fin 608) protruding above a substrate (a semiconductor substrate) (see Fig. 6A and [0073]); and patterning the gate layer to form a gate (gate structure 610) over the fin, wherein patterning the gate layer comprises performing a plasma etching process to pattern the gate layer (plasma etching gate layer 604 using plasma chamber 132 of processing apparatus 100) (see Figs. 1, 5, 6B, 6D and [0023], [0074-0075], [0078], [0084-0090]), wherein the performing the plasma etching process comprises: switching a top radio frequency (RF) source of the plasma etching tool on and off (turn on and off RF power supply 121 for supplying the RF power to the coil 134 to produce the amount of plasma during plasma etching in chamber 132) (see Fig. 1 and [0026-0027]); and switching on and off a bottom RF source of the plasma etching tool on and off (turn on and off RF power supply 120 for biasing/charging the substrate support 116 during plasma etching in chamber 132) (see Fig. 1 and [0025]). 
Zhou fails to disclose the method comprising switching a top RF power source of the plasma etching process on and off alternately at a first frequency during first time intervals; and switching a bottom RF power source of the plasma etching process on and off alternately at a second frequency during second time intervals, wherein the first frequency is equal to the second frequency, wherein there is an offset between rising edges of the first time intervals and respective rising edges of the second time intervals. 
Yatsuda disclose a method of forming a semiconductor device comprising a method using plasma etching in plasma etching tool (plasma processing apparatus in Fig. 13); comprising switching on and off the top radio frequency (RF) source of the plasma etching tool alternately at a first frequency during first time intervals (switching on and off first RF power supply 48’ which having the same function as first RF power supply 48) (see Figs. 1, 9B,13 and [0058-059], [0078-0080]); and switching on and off the bottom RF source of the plasma etching tool (switching on and off second RF power supply 90) alternately at a second frequency during second time intervals (see Figs. 1, 9B, 13 and [0058-0059], [0081]), wherein the first frequency is equal to the second frequency (both have equal period), wherein there is an offset between rising edges of the first time intervals and respective rising edges of the second time intervals (shifting period or cycle) (see Fig. 9B).
The method of plasma etching of Yatsuda comprising switching a top RF power source of the plasma etching process on and off alternately at a first frequency during first time intervals; and switching a bottom RF power source of the plasma etching process on and off alternately at a second frequency during second time intervals, wherein the first frequency is equal to the second frequency, wherein there is an offset between rising edges of the first time intervals and respective rising edges of the second time intervals being incorporated into to the method of plasma etching the gate layer 604 of Zhou. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of controlling the top RF source and bottom RF source in plasma etching of Shiina into the method of plasma etching of Zhou because having the modified method of plasma etching would provide an improvement for controllability of plasma and forming the plasma in high density in desired state and generating high density plasma under low pressure conditions and ultimately proving good etching shape and preventing reduction in etching rate due to aspect ratio increased as etching proceeds. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No.: US 2019/0157096 A1), hereinafter as Zhou, and further in view of YATSUDA et al. (Pub. No.: US 2010/0190350 A1), hereafter as Yatsuda, as applied to claim 2 and further in view of Sethi et al. (US. Patent No. 5,573,973), hereinafter as Sethi.
Regarding claim 3, the combination of Zhou and Shiina discloses the method of claim 2, wherein the gas source comprises hydrogen bromide and chlorine (Cl2 and HBr) (see Zhou and [0075]), but fails to disclose wherein the method further comprises adjusting a sidewall profile of the gate by adjusting a flow ratio between hydrogen bromide and chlorine. 
Sethi discloses a method of plasma etching comprises adjusting a sidewall profile of the semiconductor wafer (changing the roughness of the sidewall 324) by adjusting a flow ratio between hydrogen bromide and chlorine (adjusting the gas ratio of hydrogen bromide/chlorine plasma) (see Fig. 6b, 6d, and column 8, lines 30-53).
The method plasma etching method of adjusting the flow ratio between hydrogen bromide and chlorine of Sethi being incorporated into the plasma etching method of Zhou for adjusting a sidewall profile of the gate. It would have been obvious to one of ordinary skill in the art to incorporate the method of adjusting the flow ratio between hydrogen bromide and chlorine of Sethi into the plasma etching method of Zhou because the modified method would provide a way for controlling the roughness of the sidewall of the gate for controlling the gate parameter that would improve the performance of the Fin transistor. 

      Allowable Subject Matter
Claims 5-6, 9, 12, 18 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein the plasma etching process removes a top portion of the fin to form a recess in the fin, wherein the method further comprises: forming gate spacers along sidewalls of the gate and along sidewalls of the fin exposed by the recess, performing another plasma etching process to extend the recess further into the fin, and forming a source/drain region in the extended recess as recited in claim 5; wherein the timing offset is larger than an ON-time of the top RF source in a period of the plasma etching process, wherein the period of the plasma etching process is an inverse of the first frequency as recited in claim 9, 12 and 21; and wherein the plasma etching process removes a top portion of the fin distal from the substrate to form a recess in the fin, wherein the method further comprises: deepening the recess into the fin by performing an etching process; and growing a source/drain material in the deepened recess as recited in claims 18 and 24. Claim 6 depend on claim 5, and therefore also include said claimed limitation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818